DETAILED ACTION
Claim Objections
Claim 17 is objected to because of the following informalities:  It is believed that claim 7, requires a semi-colon (;) following “annulus”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 11,226,057. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5, 8-12 and 14-19 (application claims) are generic to all that is recited in claims 15-19 (patent claims). (Correlation provided below)  In other words, the patent claims fully encompass the subject matter of the application claims and therefore anticipate the application claims.  Since the application claims are anticipated by the patent claims, the application claims are not patentably distinct from the patent claims.  Thus the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species.  Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.   
Claims 1, 3, 8, 11, 14, and 15 are encompassed by claim 15 of the ‘057 reference.  
Claim 2 is encompassed by claim 18 of the ‘057 reference.  
Claims 5, 16 and 18 are encompassed by claim 17 of the ‘057 reference.  
Claims 9, 10, 12 and 19 are encompassed by claim 19 of the ‘057 reference.
Claim 17 is encompassed by claim 16 of the ‘057 reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,446,672 to Kalman et al.
Kalman et al. discloses a pipe segment comprising a tubing inner barrier (12) that defines a pipe bore, reinforcement annulus (16) implemented around the inner barrier layer, wherein the reinforcement annulus (16) comprises a first solid material, carbon steel with a plastic or anodic coating, a venting annulus implanted around the inner barrier layer, the venting annulus comprising a second solid material, an extruded plastic, that is different from the first solid material in the reinforcement annulus.  Col. 2, lines 8-12 disclose the venting annulus facilitates venting of fluid/gases that penetrate into the pipe segment out of the pipe segment tubing before contacting the reinforcement annulus.  Intermediate barrier layer (15) is implemented between the reinforcement annulus and venting annulus, and an outer barrier layer (20) implemented around the venting annulus, as recited in claim 1.  Second material, the extruded polymer material of the venting annulus (12) is less susceptible to corrosion due to the interaction with the fluid that permeates into the pipe segment than the first solid material in the reinforcement annulus, as recited in claim 4.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


September 22, 2022
P. F. Brinson